1
2                                                                       JS-6
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   ISE ENTERTAINMENT
     CORPORATION,                                Case No. CV-17-9132-MWF (JCx)
12
                           Plaintiff,
13                                               FINAL JUDGMENT AS TO ALL
           vs.                                   CLAIMS AND PARTIES
14
     GERALD A. LONGARZO, JR., and
15   JEFF CIVILLICO,
16                         Defendants.
17
18
19
20
21
22
23         The above-entitled action came before the Honorable Michael W. Fitzgerald,
24   United States District Judge, presiding in Courtroom 5A of the above-entitled
25   Court, on December 10, 2018, pursuant to Defendants Gerald A. Longarzo, Jr., and
26   Jeff Civillico’s Motion for Summary Judgment. (Docket No. 57). All claims have
27   now been resolved, as follows:
28
                                             1
1          On November 22, 2017, Plaintiff ISE Entertainment Corporation (“ISE”)
2    commenced this action in the Los Angeles County Superior Court and asserted
3    four claims for relief: (1) a claim for declaratory relief; (2) violation of the Digital
4    Millennium Copyright Act (“DMCA”), 17 U.S.C. § 512; (3) breach of contract;
5    and (4) fraud. (Docket No. 1-1). Defendants timely removed the action to this
6    Court on December 20, 2017. (Docket No. 1).
7          On February 2, 2018, ISE’s fraud claim was dismissed by the Court’s Order
8    re Defendants’ Motion to Dismiss. (Docket No. 17).
9          ISE twice amended its Complaint and in the Second Amended Complaint
10   reasserted the three previous claims that were not dismissed and added a claim for
11   rescission and restitution. (Docket No. 40).
12         On June 22, 2018, ISE’s claims for declaratory relief, breach of contract, and
13   rescission and restitution were dismissed by the Court’s Order re Defendants’
14   Motion to Dismiss Second Amended Complaint. (Docket No. 52).
15         On December 11, 2018, ISE’s claim for violation of the DMCA was
16   dismissed by the Court’s Order re Defendants’ Motion for Summary Judgment.
17   (Docket No. 72).
18         Now, therefore, pursuant to Rules 54 and 58 of the Federal Rules of Civil
19   Procedure, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that
20   judgment be entered as follows:
21         1.     Judgment on all claims is entered in favor of Defendants and ISE
22                shall take nothing by its Second Amended Complaint.
23         2.     The action is dismissed with prejudice.
24         3.     Defendants are awarded their costs as provided by law.
25
26
27   Dated: December 11, 2018                 ______________________________
                                              MICHAEL W. FITZGERALD
28                                            United States District Judge
                                                 2
